EXHIBIT 10.61

 

SHAREHOLDERS AGREEMENT

 

THIS SHAREHOLDERS AGREEMENT is entered into as of December 29, 2003, by and
among Unified Western Grocers, Inc., a California corporation (“UWG”), C & K
Market, Inc., an Oregon corporation (the “Company”), and the shareholders of the
Company listed on the signature page hereof (the “Shareholders”).

 

R E C I T A L S

 

A. Pursuant to that certain Preferred Stock Purchase Agreement dated as of
December 19, 2000, by and between the Company and UWG, UWG purchased Eighty
Thousand (80,000) shares (the “Old UWG Shares”) of the Company’s Preferred
Stock, Series A-1, no par value (the “Old Series A Preferred”) on the condition
that certain shareholders of the Company enter into certain agreements for the
benefit of UWG, including, without limitation, a Shareholders Agreement dated as
of December 19, 2000, by and among UWG, the Company and certain shareholders of
the Company (the “2000 UWG Shareholders Agreement”).

 

B. The Company contemplates a recapitalization and exchange of all of the issued
and outstanding shares of capital stock of the Company (the “Recapitalization”).

 

C. Pursuant to the Recapitalization, the Company and UWG have agreed pursuant to
that certain Series A Preferred Stock Exchange Agreement, dated as of the date
hereof, by and between the Company and UWG (the “Exchange Agreement”), that all
of the Old UWG Shares will be exchanged for, and the obligation of the Company
to pay to UWG the dividends accrued with respect to the Old UWG Shares but
unpaid as of the Closing Date (the “Accrued Dividends”) will be discharged and
satisfied in full, in return for the issuance and delivery by the Company to UWG
of Ninety-Five Thousand (95,000) shares (the “New UWG Shares” or the “Shares”)
of the Company’s newly issued Series A-2 nonconvertible preferred shares,
without par value (the “New Series A Preferred”), having the rights,
restrictions, privileges and preferences contained in the Company’s Articles of
Incorporation, as amended by the Articles of Restatement (the “Articles”), and
the payment by the Company to UWG of an amount equal to the positive difference
between the Accrued Dividends and $1,500,000 (such difference, the “Excess
Dividend Payment”) (such transaction, collectively, the “Exchange”).

 

D. As a condition to the obligation of UWG to effect the Exchange, the
Shareholders have agreed to enter into certain agreements for the benefit of
UWG, including, without limitation, this Agreement.

 

E. The Shareholders have determined that it is in their best interests that (i)
UWG participate in the Recapitalization and consummate the Exchange with the
Company and (ii) the agreements by the Shareholders contained in this Agreement,
which shall supercede in its entirety the 2000 UWG Shareholders Agreement, shall
be given as an inducement to UWG to participate in the Recapitalization and to
consummate the Exchange.

 

-1-



--------------------------------------------------------------------------------

A G R E E M E N T

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and the
Exchange, the parties hereto agree as follows:

 

1. Put Rights.

 

1.1 Annual Put Right. Annually beginning on the sixth anniversary of the Closing
Date and concluding on the tenth anniversary thereof, UWG may (at its option)
require the Company to purchase (the “Annual Put Right”) up to 19,000 Shares per
year (any Shares subject to a put right pursuant to this Section 1, the “Put
Shares”) at the Series A Put Price. The Company’s failure to purchase the Put
Shares when required by the preceding sentence for any reason, including without
limitation due to restrictions imposed by applicable law (including but not
limited to Oregon Revised Statutes Section 60.181) is referred to herein as an
“Annual Put Default”.

 

1.2 Put Default. A “Put Default” shall occur if at any time (i) the Company
fails to comply on a timely basis with the dividend payment provisions of the
Shares, but only if no GECC Default has occurred and remains continuing or
results therefrom; (ii) there is a Guaranty Default; (iii) the Company fails to
make eight quarterly dividend payments in respect of the Shares (whether in
consecutive calendar quarters or not), even if UWG receives any payment in
respect thereto, (iv) the Company defaults under any agreement relating to any
financial support provided by UWG or any of its Subsidiaries to the Company and
such default continues for thirty (30) calendar days after written notice of
such default is given to the Company by UWG; (v) there is any other breach of
the Company’s representations, warranties, covenants and agreements in the
Exchange Agreement, the Supply Agreement or any other contractual relationship
between the Company and UWG or any of its subsidiaries which entitles UWG to
demand the early payments of amounts due thereunder or to otherwise exercise
significant remedial actions thereunder; (vi) there is an Annual Put Default; or
(vii) there is a Change of Control or an IPO. Upon the occurrence of a Put
Default, UWG (at its option) may require the Company to purchase any or all
Shares which UWG may then hold at the Series A Put Price (the “Default Put
Right”).

 

1.3 Obligations of Shareholders. If for any reason the Company is unable to
consummate the purchase of the Put Shares as contemplated by Section 1.4.3 upon
the exercise of the Annual Put Right or a Put Default within thirty (30)
calendar days after the delivery by UWG of the Annual Put Notice or the Put
Default Notice (as defined below), as applicable, including, without limitation,
because such purchase would cause a GECC Default, then the obligation to
purchase the Put Shares shall be the joint and several obligation of the
Shareholders.

 

1.4 Put Mechanics.

 

1.4.1 The Annual Put Right shall be exercised by UWG by delivering to the
Company a written notice of exercise of the Annual Put Right setting forth the
number of shares to be purchased (the “Annual Put Notice”).

 

1.4.2 The Default Put Right shall be exercised by UWG by delivering to the
Company a written notice of exercise of the Default Put Right setting forth the
number of shares to be purchased (the “Put Default Notice”).

 

-2-



--------------------------------------------------------------------------------

1.4.3 The closing of any purchase pursuant to this Section 1 shall be held at
the principal executive office of the Company at 10:00 a.m. local time on the
thirtieth (30th) day after the delivery of the Annual Put Notice or the Put
Default Notice, as applicable, or at such other time and place as the parties to
the transaction may mutually agree upon (the “Put Closing”). At the Put Closing,
UWG shall deliver a certificate or certificates representing the Put Shares
being purchased duly endorsed for transfer on the books of the Company. The Put
Shares shall be free and clear of any and all liens, claims, options, charges,
encumbrances or rights of others (other than pursuant to the Articles, this
Shareholders Agreement and federal and state securities laws). At the Put
Closing, the Company (or the Shareholders as provided in Section 1.3) shall pay
the Series A Put Price with respect to the Put Shares by wire transfer of
immediately available funds to the account or accounts designated in writing by
UWG. In addition, all parties to the transaction shall execute such other
documents and perform such other acts as are otherwise required or necessary and
appropriate to effectuate the purchase of the Put Shares.

 

1.5 Forced Company Sale. Notwithstanding anything to the contrary in this
Section 1, in the event that UWG exercises its Annual Put Right or the Default
Put Right pursuant to Section 1.4 and no Put Closing has occurred on or prior to
the thirtieth (30th) day after UWG’s exercise of the put, then UWG shall have
the right, exercisable upon written notice to the Company, to cause the Company
to use its commercially reasonable efforts to engage an investment bank of
national reputation to effect a Company Sale as promptly as practicable. Each of
the Shareholders shall take all actions necessary to approve the Company Sale
and cause the Company Sale to be consummated including, but not limited to
approving the Company Sale by written consent or otherwise and raising no
objections to the Company Sale or the process pursuant to which the Company Sale
was arranged, and taking all other necessary and desirable actions reasonably
requested by UWG or the Company. At the closing of a Company Sale that is a
stock sale, against payment of the purchase price to the Shareholders, each
Shareholder shall deliver to the third party purchaser all agreements,
instruments and other documents, and take all other actions, which are necessary
in order to effect the Company Sale. At such closing, each Shareholder shall
sell, transfer and deliver to the purchaser full right, title and interest in
and to the shares of capital stock held by the Shareholders so purchased by the
purchaser free and clear of all liens, security interests or adverse claims of
any kind and nature, and shall deliver to the purchaser a certificate or
certificates representing all of the items being sold by such Shareholder, in
each case duly endorsed for transfer or accompanied by appropriate stock
transfer powers duly endorsed. Simultaneously with the delivery of such
certificates, the purchaser shall deliver to each Shareholder the amount of
consideration which such Shareholder is entitled to be paid. UWG’s rights to
force a Company Sale pursuant to this Section 1.5 shall be without limitation to
UWG’s remedies against the Company or Shareholders.

 

1.6 Contribution. In the event that any Shareholder is required to make any
payment pursuant to this Section 1 which causes such Shareholder to pay more
than such Shareholder’s Proportionate Share of the put obligation (an “Excess
Payment Shareholder”) then each other Shareholder (“Other Shareholder”) agrees
to pay to the Excess Payment Shareholder such Other Shareholder’s Pro Rata Share
of the excess payment promptly upon demand by the Excess Payment Shareholder.
For purposes of this Section 1, (i) the “Proportionate Share” of a Shareholder
shall be equal to the percentage of the outstanding Shares held by all
Shareholders that are held by such Shareholder and (ii) an Other Shareholder’s

 

-3-



--------------------------------------------------------------------------------

“Pro Rata Share” shall be determined by adding the Proportionate Shares of each
Other Shareholders (including such Other Shareholder) and determining the
percentage that the Proportionate Share of such Other Shareholder bears to the
total Proportionate Shares.

 

1.7 Standstill as to Action. Notwithstanding the other provisions of this
Section 1, while UWG shall be entitled to tender its Put Shares to the Company
as set forth in this Section 1, UWG shall not commence any lawsuit or other
similar proceeding against the Company or the Shareholders or otherwise assert
or enforce its rights in respect of a Default Put Right against the Company or
the Shareholders (including, without limitation, by way of the exercise of its
rights in respect of Section 1.3, Section 1.5 hereof, any demand for payment or
performance under the Guaranty in respect of claims arising under this Section
1, the making of any demand for indemnification or exercising any right of
off-set pursuant to Sections 10.1 or 10.4 of the Exchange Agreement in respect
of claims arising under this Section 1) or receive payments from the Company or
the Shareholders in respect of a Default Put Right until one or more of the
following have occurred:

 

(a) one hundred eighty (180) days have elapsed following its delivery of a Put
Default Notice to the Company and the Company Lenders; or

 

(b) ninety (90) days shall have passed following the date upon which General
Electric Capital Corporation, any of the lenders under the GECC Loan Agreement,
or any successor lenders to the Company (each a “Company Lender”), shall have
accelerated the obligations owed to them by the Company.

 

If notwithstanding the foregoing, UWG does receive payments in respect of a
Default Put Right from the Company in violation of this Section, UWG agrees to
hold such payments in trust for the Company Lenders and return them to the
Company upon the demand of the Company Lenders.

 

The provisions of this Section 1.7 shall not limit the right of UWG to take
action in respect of Section 1.3 or under the Guaranty with respect to any claim
which does not arise under this Section 1.

 

Each Company Lender is an intended third party beneficiary of this Section 1.7,
and shall have the independent right to enforce the provisions of this Section.

 

2. Piggyback Registration Rights.

 

2.1 Notice of Registration. If the Company or any entity which directly or
indirectly controls the Company, or any shareholder of either of them, at any
time proposes to Register under the Securities Act any shares of Capital Stock,
whether or not for sale for the account of the Company or others, on a form and
in a manner which would permit Registration of shares of Capital Stock for sale
to the public under the Securities Act, other than a Registration relating
solely to employee benefit plans or a transaction described in Rule 145
promulgated by the SEC, the Company shall give written notice of the proposed
Registration to UWG not later than sixty (60) calendar days prior to the filing
with the SEC of the Registration Statement, or other filing document, relating
thereto.

 

-4-



--------------------------------------------------------------------------------

2.2 Exercise of Registration Rights. UWG shall have the right to request that
all or any part of its Shares be included in such Registration by giving written
notice to the Company within thirty (30) calendar days after the receipt of the
notice from the Company provided for in Section 2.1; provided, however, that if
the Registration is underwritten and the managing underwriter(s) determine in
good faith that the aggregate amount of Capital Stock which the registrant and
UWG propose to include in the Registration Statement exceeds the maximum amount
of Capital Stock that should be included therein, the registrant will include in
such Registration, first, all of the Capital Stock which the registrant proposes
to sell and, second, so much of the Capital Stock which UWG requested to be so
included in such Registration as may be permitted by the managing
underwriter(s).

 

2.3 Terms of Underwriting. Shares of Capital Stock proposed to be Registered and
sold pursuant to this Section 2 and pursuant to an underwritten offering for the
account of UWG shall be sold to prospective underwriter(s) selected by the
registrant and on the terms and subject to the conditions of one or more
underwriting agreements negotiated between the registrant and the prospective
underwriter(s), including, without limitation, any indemnification provisions
and restrictions on sales of Shares by UWG as may be reasonably required by the
managing underwriter(s). The registrant may withdraw any Registration Statement
at any time before it becomes effective or postpone the offering of securities
without obligation or liability to UWG.

 

2.4 Withdrawal From Registration. If UWG disapproves of the terms of any
underwriting, then UWG may elect to withdraw therefrom by written notice to the
Company and the underwriter(s) delivered at least seven (7) calendar days prior
to the effective date of the Registration Statement. Any Registrable Securities
or other securities excluded or withdrawn from such underwriting shall be
withdrawn from such Registration.

 

2.5 Blue Sky Registration. In the event of any Registration of Registrable
Securities pursuant to this Section 2, the Company will exercise its best
efforts to Register and qualify the Registrable Securities covered by the
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions as shall be reasonably appropriate for the distribution of such
Registrable Securities; provided, however, that (i) the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, and (ii) notwithstanding anything
in this Agreement to the contrary, in the event any jurisdiction in which the
Registrable Securities shall be qualified imposes a non-waiveable requirement
that expenses incurred in connection with the qualification of the Registrable
Securities be borne by selling shareholders, such expenses shall be payable pro
rata by selling shareholders.

 

2.6 Expenses of Registration. All Registration Expenses incurred in connection
with Registrations pursuant to this Section 2 shall be borne by the Company. All
Registration Expenses incurred in connection with any other qualification or
compliance shall be borne by the Company. All Selling Expenses shall be borne by
the holders of the securities Registered pro rata on the basis of the number of
shares Registered.

 

2.7 Registration Procedures. The Company will keep UWG, if its Registrable
Securities are included in any Registration pursuant to this Section 2, advised
as to

 

-5-



--------------------------------------------------------------------------------

the initiation and completion of such Registration. At its expense the Company
will: (a) use its best efforts to keep such Registration effective for a period
of one hundred twenty (120) calendar days or until the registrant and UWG have
completed the distribution described in the Registration Statement relating
thereto, whichever first occurs; and (b) furnish UWG a number of prospectuses
(including preliminary prospectuses) and such other documents as UWG may from
time to time reasonably request.

 

2.8 Information to be Furnished by UWG. UWG, if its Registrable Securities are
included in a Registration, shall furnish to the Company and/or the
underwriter(s) such information regarding UWG and the distribution of its
Registrable Securities proposed by UWG as the Company and/or the underwriter(s)
may reasonably request.

 

2.9 Indemnification.

 

2.9.1 Indemnification By the Company of UWG. To the extent permitted by law, the
Company will indemnify UWG, each of its officers, directors and constituent
partners, each legal counsel and independent accountant, and each person who
“controls” (within the meaning of the Securities Act) UWG, and each underwriter,
if any, and each person who “controls” (within the meaning of the Securities
Act) any underwriter (each, an “Indemnitee”), with respect to which
Registration, qualification or compliance of Registrable Securities has been
undertaken pursuant to this Section 2, against any and all claims, demands,
proceedings, causes of action, damages, liabilities, losses, and expenses (each,
a “Claim”) to the extent the Claim arises out of or is based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus or other document (including any related Registration Statement)
incident to any such Registration, qualification or compliance, or is based on
any omission (or alleged omission) to state in any such prospectus or other
document (including any related Registration Statement) a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company, its directors, officers, agents, employees or
underwriter(s) of any rule or regulation promulgated under the Securities Act
applicable to the Company, its directors, officers, agents, employees or
underwriter(s) and relating to action or inaction required of the Company, its
directors, officers, agents, employees or underwriter(s) in connection with any
such Registration, qualification or compliance. To the extent permitted by law,
the Company will reimburse each Indemnitee for any legal and consulting costs,
expenses and fees reasonably incurred in connection with investigating or
defending a Claim; provided, however, that the indemnity contained in this
Section 2.9 shall not apply to amounts paid in settlement of a Claim if
settlement is effected without the consent of the Company (which consent shall
not unreasonably be withheld, and if Indemnitee is notified in writing by the
Company within five (5) calendar days of notice of such Claim, shall be deemed
to have been given by the Company); provided, further, that the Company will not
be liable in any such case to the extent, but only to the extent, that a Claim
arises out of or is based upon any untrue statement or omission based upon
written information furnished by UWG to the Company, an underwriter, or a
controlling person and stated to be for use in connection with the offering of
securities of the Company.

 

2.9.2 Indemnification Procedure. After receipt by an Indemnitee of notice of a
Claim, the Indemnitee will, if a claim in respect thereof is to be made against
the Company under this Section, notify the Company in writing of the
commencement thereof and

 

-6-



--------------------------------------------------------------------------------

generally summarize the Claim. The Indemnitee shall permit the Company to assume
the defense of the Claim, provided, that counsel for the Company, who shall
conduct the defense of the Claim, shall be approved by the Indemnitee (whose
approval shall not unreasonably be withheld), and the Indemnitee may participate
in such defense at such party’s expense; provided, further, that the failure of
any Indemnitee to give notice as provided herein shall not relieve the Company
of its obligations under this Section 2.9, to the extent such failure is not
prejudicial, the Company, in defense of the Claim, shall not, except with the
consent of each Indemnitee, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to the Claim. Each Indemnitee shall furnish such information regarding
himself, herself or itself or the Claim as the Company may reasonably request in
writing and as shall be reasonably required in connection with defense of the
Claim.

 

2.9.3 Contribution. If the indemnification provided for in this Section 2.9 is
held by a court of competent jurisdiction to be unavailable to an Indemnitee
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the Company, in lieu of indemnifying the Indemnitee hereunder,
shall contribute to the amount paid or payable by such Indemnitee as a result of
such loss, liability, claim, damage, or expense in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and of
the Indemnitee on the other in connection with the statements or omissions that
resulted in such loss, liability, claim, damage, or expense as well as any other
relevant equitable considerations. The relative fault of the Company and of the
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information,
and opportunity to correct or prevent such statement or omission.

 

3. Moratorium on Nidiffer Family Payments. Effective immediately upon the
occurrence of a Put Default not waived by the Company or a GECC Default not
waived by GECC, the Company shall be prohibited from, and shall not make any
payments to, the Nidiffer Family or their transferees whatsoever, including,
without limitation, any payment of principal or interest with respect to
subordinated debt of the Company held by certain of the Nidiffer Family or their
transferees, any dividend or redemption payable with respect to Preferred Stock
owned beneficially or of record by the Nidiffer Family or their transferees, any
dividend or redemption payable with respect to Common Stock owned beneficially
or of record by the Nidiffer Family or their transferees, any payment pursuant
to any other agreement, understanding or arrangement of any nature whatsoever,
or otherwise.

 

4. Payments in Respect of Stock; Guarantees and Other Credit Support. The
Company shall not (and the Shareholders shall cause the Company to not) redeem
any shares of capital stock of the Company from shareholders other than UWG or
issue any dividends or other payments in respect of capital stock of the Company
held by shareholders other than UWG, in any manner which violates the Exchange
Agreement or the Articles.

 

Each of the Shareholders agrees that it shall not provide any guaranty or other
credit support (whether by the grant of collateral or otherwise) to any General
Electric Capital Corporation or any other institutional creditor of the Company
without the prior written consent of UWG.

 

-7-



--------------------------------------------------------------------------------

5. Definitions. All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Exchange Agreement. The following capitalized
terms used herein shall have the following meanings:

 

“2000 UWG Shareholders Agreement ” has the meaning set forth in the Recitals.

 

“Accrued Dividends” has the meaning set forth in the Recitals.

 

“Agreement” means this Shareholders Agreement, as the same may be amended from
time to time.

 

“Annual Put Right” has the meaning set forth in Section 1.1.

 

“Annual Put Default” has the meaning set forth in Section 1.1.

 

“Annual Put Notice” has the meaning set forth in Section 1.4.1.

 

“Articles” has the meaning set forth in the Recitals.

 

“Capital Stock” shall mean the Common Stock and the Preferred Stock, plus (a)
any other class of capital stock of the Company issued after the date of this
Agreement, (b) any rights to acquire Common Stock or Preferred Stock, and (c)
any securities which are convertible into Common Stock or Preferred Stock by
their terms, whether presently held or hereinafter acquired by any Shareholder.

 

“Change of Control” means such time as: (a) a “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended), other than any person or group comprised solely of the
Shareholders, (i) has become the beneficial owner, by way of purchase, merger,
consolidation or otherwise, of more than 50% of the voting power of all classes
of voting securities of the Company, (ii) has become the beneficial owner of a
greater percentage of the voting power of all classes of voting securities of
the Company than that then held by the Shareholders or (iii) has the right to
elect a majority of the board of directors of the Company; (b) a sale, exclusive
license or transfer of 50% or more of the assets of the Company or an otherwise
substantial part of the assets of the Company to any person or group (other than
any group consisting solely of the Shareholders) has been consummated, or (c)
Rex R. Scoggins, Larry Hage or Douglas A. Nidiffer, or any of them, shall cease
to be employed by the Company as an Executive Officer or director.

 

“Claim” has the meaning set forth in Section 2.9.1.

 

“Common Stock” shall mean the Class A Common Stock, the Class B Common Stock,
the Class C Common Stock and the Class D Common Stock, as well as any other
series of common stock issued by the Company after the date hereof.

 

-8-



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the Recitals.

 

“Company Sale” shall mean the consummation of the sale to an Independent Third
Party or affiliated group of Independent Third Parties pursuant to which such
party or parties acquire (i) 100% of the capital stock of the Company, or (ii)
all or substantially all of the Company’s assets determined on a consolidated
basis.

 

“Default Put Right” has the meaning set forth in Section 1.2.

 

“Excess Dividend Payment” has the meaning set forth in the Recitals.

 

“Excess Payment Shareholder” has the meaning set forth in Section 1.6.

 

“Exchange” has the meaning set forth in the Recitals.

 

“Exchange Agreement” has the meaning set forth in the Recitals.

 

“Executive Officers” shall mean the Chairman, President, Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, Executive Vice
President(s), Senior Vice President(s), Vice President, Treasurer, Controller
and Secretary of the Company or any Subsidiary thereof.

 

“GECC” shall mean General Electric Capital Corporation and its affiliates and
subsidiaries and the lenders from time to time party to the GECC Loan Agreement.

 

“GECC Default” shall mean any event or circumstance which entitles GECC to
accelerate, or which causes automatic acceleration of, the principal balance of
the obligations of the Company to GECC under the GECC Loan Agreement, or any
credit agreement with institutional lenders which in form or substance
refinances such Amended and Restated Loan Agreement.

 

“GECC Loan Agreement” shall mean the Second Amended and Restated Loan Agreement
of even date herewith among the Company, the lenders referred to therein, and
GECC, as Agent, as amended, modified, supplemented or restated from time to
time.

 

“Guaranty” means that certain Continuing Guaranty dated as of the date hereof
made by the Shareholders to UWG.

 

“Guaranty Default” means the failure of the Guarantors to make any payment or
perform any obligation required by the Guaranty when such payment is due or when
such performance is required.

 

“Indemnitee” has the meaning set forth in Section 2.9.1.

 

“Independent Third Party” shall mean any Person who, immediately prior to the
contemplated transaction, does not own in excess of five percent (5%) of the
Company’s capital stock, who is not controlling, controlled by or under common
control with any such five percent (5%) owner and who is not a Related Party to,
or affiliate of, any such five percent (5%) owner.

 

-9-



--------------------------------------------------------------------------------

For purposes of the foregoing, Related Party shall mean with respect to any
Person: (i) any parent, controlling stockholder, fifty percent (50%) (or more)
owned subsidiary, or spouse, ancestor, descendant, brother or sister (in the
case of an individual) of such Person; (ii) a trust, corporation, partnership,
limited liability company or other entity, the beneficiaries, stockholders,
partners, owners or persons holding a fifty percent (50%) (or more) controlling
interest of which consist of such Person and/or such other persons or entities
referred to in the immediately preceding clause (i); or (iii) the equity owners
of any Person.

 

“IPO” means the Company’s sale of any of its capital stock in an underwritten
public offering pursuant to a registration statement under the Securities Act.

 

“New Series A Preferred” has the meaning set forth in the Recitals.

 

“New UWG Shares” has the meaning set forth in the Recitals.

 

“Nidiffer Family” means Raymond L. Nidiffer, M. June Nidiffer, Douglas A.
Nidiffer Irrevocable Trust, Patricia A. Nidiffer Irrevocable Trust, Ethan R.
Fletcher Irrevocable Trust, Jacob B. Fletcher Irrevocable Trust, Alan W.
Nidiffer Irrevocable Trust, Mary H. Nidiffer Irrevocable Trust, and Sara M.
Nidiffer Irrevocable Trust.

 

“Old UWG Shares” has the meaning set forth in the Recitals.

 

“Old Series A Preferred” has the meaning set forth in the Recitals.

 

“Other Shareholder” has the meaning set forth in Section 1.6.

 

“Person” shall mean any individual, corporation (including any non profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or governmental body.

 

“Preferred Stock” shall mean the Series A Preferred Stock and the Series B
Preferred Stock of the Company, as well any other series of preferred stock
issued by the Company after the date hereof.

 

“Proportionate Share” has the meaning set forth in Section 1.6.

 

“Pro Rata Share” has the meaning set forth in Section 1.6.

 

“Put Closing” has the meaning set forth in Section 1.4.3.

 

“Put Default” has the meaning set forth in Section 1.2.

 

“Put Default Notice” has the meaning set forth in Section 1.4.2.

 

“Put Shares” has the meaning set forth in Section 1.1.

 

“Recapitalization” has the meaning set forth in the Recitals.

 

-10-



--------------------------------------------------------------------------------

“Register,” “Registered” and “Registration” refer to a registration effected by
preparing and filing with the Commission a registration statement or other
filing document in compliance with the Securities Act (a “Registration
Statement”), and the effectiveness of such Registration Statement.

 

“Registrable Securities” shall mean (i) all Capital Stock not previously sold to
the public which (a) has been issued to the Shareholders, or (b) is issued to
the Shareholders pursuant to stock splits, stock dividends and similar
distributions, and (ii) any Capital Stock granted registration rights under this
Agreement.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 2, including, without limitation, all federal and state
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and the expense of any special audits incident to or required by any such
registration.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency thereto.

 

“Series A Put Price” shall mean $100 per share of the New Series A Preferred
plus all accumulated and unpaid dividends on such shares to the date of the Put
Closing.

 

“Series B Preferred Stock” shall mean the Series B nonconvertible preferred
shares of the Company.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder.

 

“Selling Expenses” shall mean all underwriting discounts and selling commission
applicable to the sale of Registrable Securities pursuant to this Agreement.

 

“Shareholders” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“UWG” has the meaning set forth in the Recitals.

 

6. Successors And Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties thereto and their respective successors and assigns.

 

-11-



--------------------------------------------------------------------------------

7. Choice of Law. The validity of this agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the collateral, shall be determined under, governed by, and construed
in accordance with the internal laws (as opposed to the conflict of laws
principles) of the State of California.

 

8. WAIVER OF JURY TRIAL.

 

EACH OF UWG, THE COMPANY AND EACH SHAREHOLDER HEREBY WAIVES HIS, HER OR ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION HEREWITH OR
THEREWITH, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF UWG, THE COMPANY AND EACH SHAREHOLDER REPRESENT THAT
HE, SHE OR IT HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES HIS,
HER OR ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

9. Attorneys’ Fees. In the event any action or proceeding is commenced to
enforce the terms and provisions of this Agreement, the prevailing party in such
action or proceeding shall be entitled to recover from the losing party therein,
such prevailing party’s reasonable attorneys’ fees and court costs.

 

10. Legend. The certificates representing shares of capital stock held by the
Shareholders shall bear a restrictive legend with respect to the restrictions
contained in this Agreement.

 

11. Integrated Agreement; 2000 UWG Shareholders Agreement. This Agreement sets
forth the entire understanding of the parties with respect to the within
matters, and may not be modified except by a writing signed by all parties
hereto. This Agreement shall supercede in its entirety the 2000 UWG Shareholders
Agreement.

 

12. Counterparts. This Agreement may be executed in multiple counterparts and by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument and agreement.

 

13. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Shareholders Agreement is executed as of date first
above written.

 

“UWG”:

UNIFIED WESTERN GROCERS, INC.

By:

 

        /s/ Christine Neal

--------------------------------------------------------------------------------

Name:

 

Christine Neal

Its:

 

Vice President, Treasurer

“COMPANY”:

C & K MARKET, INC.

By:

 

        /s/ Douglas A. Nidiffer

--------------------------------------------------------------------------------

   

Douglas A. Nidiffer, President

“SHAREHOLDERS”:

            /s/ Douglas A. Nidiffer

--------------------------------------------------------------------------------

Douglas A. Nidiffer, an individual

            /s/ Rex R. Scoggins

--------------------------------------------------------------------------------

Rex R. Scoggins, an individual

            /s/ Larry Hage

--------------------------------------------------------------------------------

Larry Hage, an individual

 

S-1